                                                                     0




                 UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION
                     File No.: 5: l 7-CR-00128-1-D

UNITED STATES OF AMERICA,                )
                                         )
             V.                          )         ORDER TO SEAL
                                         )
LEROY BROOM, JR.                         )


      Upon the motion of the defendant and for good cause shown, it is hereby

ordered that DE 45 be sealed until further notice by this Court.

      This    2..   day of   Ft-b(""-"-'1, 2021.


                                   JA ES C. DEVER III
                                   United States District Judge




     Case 5:17-cr-00128-D Document 51 Filed 02/02/21 Page 1 of 1
